  Case: 1:14-cv-01748 Document #: 3259 Filed: 03/11/21 Page 1 of 6 PageID #:78604




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


IN RE: TESTOSTERONE                                            )
REPLACEMENT THERAPY                                            )   Case No. 14 C 1748
PRODUCTS LIABILITY LITIGATION                                  )
---------------------------------------------------------------)   MDL No. 2545
THIS DOCUMENT RELATES TO                                       )
Leschyshyn v. AbbVie Inc., No. 17 C 1778 )


                              CASE MANAGEMENT ORDER NO. 184
                         (Order on plaintiff's motion for reconsideration
                          in Leschyshyn v. AbbVie Inc., No. 17 C 1778)

         Pro se plaintiff Alan Leschyshyn, who filed a personal injury action within this

multidistrict litigation (MDL) proceeding, has moved for reconsideration of the Court's

order granting summary judgment in favor of Defendants AbbVie Inc. and Abbott

Laboratories (collectively, AbbVie). For the following reasons, the Court denies the

motion.

                                                 Background

         In his lawsuit, Leschyshyn alleged that his use of AndroGel—AbbVie's

prescription testosterone replacement therapy (TRT) drug—caused him to develop

memory impairment, hypomania, and compulsive behaviors such as gambling and risk-

taking. These behaviors, he alleged, caused him to participate in financial crimes for

which he is now serving a federal prison sentence. Leschyshyn asserted tort claims

against AbbVie under Arizona law.

         On the same day he filed this lawsuit, Leschyshyn filed a medical malpractice

lawsuit in Arizona state court against the physician who prescribed him AndroGel. He

alleged that AndroGel (and another drug, Parlodel) caused the same harmful behaviors
 Case: 1:14-cv-01748 Document #: 3259 Filed: 03/11/21 Page 2 of 6 PageID #:78605




at issue here, and argued that the physician prescribed the drugs without warning him

about those potential side effects. The Superior Court of Maricopa County, Arizona

determined that Arizona's two-year statute of limitations for personal injury actions

barred the claims and granted summary judgment in the physician's favor. See

Leschyshyn v. Patel, No. 1 CA-CV 18-0402, 2019 WL 1276203, at *1 (Ariz. Ct. App.

Mar. 25, 2019). The Arizona Court of Appeals affirmed. See id. The Arizona Supreme

Court denied Leschyshyn's petition for review, and the United States Supreme Court

denied his petition for a writ of certiorari.

       On February 8, 2021, the Court granted AbbVie's motion for summary judgment

in the instant case. AbbVie had argued that, as in the medical malpractice lawsuit,

Leschyshyn's claims were time-barred under Arizona's two-year statute of limitations.

Leschyshyn responded that he was entitled to tolling of the statute of limitations under

Arizona's "unsound mind" exception. See ARIZ. REV. STAT. ANN. § 12-502 (West 2020).

AbbVie countered that the doctrine of issue preclusion prohibited Leschyshyn from

advancing the unsound mind theory because he had fully litigated that theory in the

Arizona lawsuit, a final judgment was entered in the lawsuit, and the unsound mind

issue was essential to the final judgment. The Court concluded that AbbVie was

correct.

       The Court observed, however, that Leschyshyn could be understood as making

standard discovery rule arguments in addition to his tolling argument. The Court

therefore considered the discovery rule arguments and determined that they, too, failed

as a matter of law. One of the arguments, the Court explained, was completely

intertwined with the unsound mind theory and therefore prohibited under the doctrine of



                                                2
 Case: 1:14-cv-01748 Document #: 3259 Filed: 03/11/21 Page 3 of 6 PageID #:78606




issue preclusion. The other argument—that AbbVie allegedly prevented Leschyshyn

from learning the cause of his injury by failing to warn of the relevant side effects—was

underdeveloped and therefore forfeited. Accordingly, the Court granted AbbVie's

motion for summary judgment and directed the Clerk to enter judgment in favor of

AbbVie and against Leschyshyn. Leschyshyn filed his motion for reconsideration on

March 2, 2021.

                                       Discussion

       Leschyshyn did not style his motion for reconsideration under any Federal Rule

of Civil Procedure. Because he filed the motion within 28 days of the entry of judgment,

the Court interprets it as a Rule 59(e) motion. See FED. R. CIV. P. 59(e) ("A motion to

alter or amend a judgment must be filed no later than 28 days after the entry of the

judgment."). A court can grant a Rule 59(e) motion "only where the movant clearly

establishes: (1) that the court committed a manifest error of law or fact, or (2) that newly

discovered evidence precluded entry of judgment." Barrington Music Prods., Inc. v.

Music & Arts Ctr., 924 F.3d 966, 968 (7th Cir. 2019) (internal quotation marks omitted);

see also, e.g., Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008). "Rule 59(e)

does not provide a vehicle for a party to undo its own procedural failures, and it certainly

does not allow a party to introduce new evidence or advance arguments that could and

should have been presented to the district court prior to judgment." Barrington Music,

924 F.3d at 968 (internal quotation marks omitted). Leschyshyn has not cleared the

high bar necessary to obtain relief under this rule.

       First, he challenges the Court's determination that the doctrine of issue

preclusion prohibited him from advancing his unsound mind theory. Under Arizona law,



                                             3
 Case: 1:14-cv-01748 Document #: 3259 Filed: 03/11/21 Page 4 of 6 PageID #:78607




the doctrine of issue preclusion "precludes relitigating an issue of fact in a later case

when, in a previous case, the same issue was 'actually litigated, a final judgment was

entered, and the party against whom the doctrine is to be invoked had a full and fair

opportunity to litigate.'" Crosby-Garbotz v. Fell in & for Cty. of Pima, 246 Ariz. 54, 55,

434 P.3d 143, 144 (2019) (quoting Chaney Bldg. Co. v. City of Tucson, 148 Ariz. 571,

573, 716 P.2d 28, 30 (1986)); see Order on Mot. for Summ. J., Case Management

Order No. 181 (CMO 181) at 11. Leschyshyn argues that the term "previous case"

referenced in Arizona's issue preclusion jurisprudence is "vague." Mot. for

Reconsideration (Pl. Mot.) [63] at 2. He contends that it does not mean "a case

previously decided," but rather a case that was filed at least one day before the "later

case". Id. at 2-3. Leschyshyn argues that there was no "previous case" here because

he filed the instant lawsuit and the medical malpractice lawsuit on the same date. Id.

But he provides no legal support for his position and therefore does not establish that

the Court made a manifest error of law in determining that he was barred from

advancing his unsound mind theory.

       Next, Leschyshyn contends that the Court erred in concluding that his standard

discovery rule arguments failed as a matter of law. He addresses only the failure-to-

warn argument. That argument was: AbbVie "failed to list these 2d level of behaviors

(impaired judgment, impulse control disorder, hypomania) on the prescription insert as a

possible side effect, in order for Mr. Leschyshyn's doctor & himself to be aware &

vigilantly monitor them." Leschyshyn Opp. to Mot. for Summ. J. [58] at 3 (emphasis

added). In its summary judgment order, the Court quoted the first part of this sentence

but omitted the portion that now appears in italics. See CMO 181 at 15. The Court did



                                              4
    Case: 1:14-cv-01748 Document #: 3259 Filed: 03/11/21 Page 5 of 6 PageID #:78608




so because it considered the italicized portion to be inherent in a failure-to-warn

argument. To the extent Leschyshyn argues that the omission was an error of fact or

law, he is incorrect. The italicized language does not make the failure-to-warn

argument any more developed. As for Leschyshyn's references to the lack of evidence

that his prescribing physician monitored him for the relevant side effects or warned him

that AndroGel can cause them, see Pl. Mot. at 2, 4, the Court recognized that there was

no such evidence. See, e.g., CMO 181 at 3. Nonetheless, it determined that

Leschyshyn's failure-to-warn argument was forfeited as underdeveloped. Leschyshyn

makes no coherent argument that the Court's conclusion was an error of fact or law.

        In another attempt to revive his failure-to-warn argument, Leschyshyn submits a

second report from his medical expert, Dr. Octavio Choi, dated June 27, 2019. See Pl.

Mot., Ex. 3 [63] at PageID #:682-85. In the report, Dr. Choi opines that AndroGel's label

was inadequate to warn a reasonable consumer of the potential risk that it can cause

psychiatric side effects like hypomania and impulse control disorder. According to

Leschyshyn, Dr. Choi's opinion supports his argument that AbbVie's alleged failure to

warn prevented him from timely discovering the cause of his injuries. Regardless of

whether Dr. Choi's opinion lends such support, it is not newly discovered evidence.

Leschyshyn admits that he had Dr. Choi's second expert report in July 2019, when he

filed a certificate of compliance with various MDL case management orders. 1

Leschyshyn could have used Dr. Choi's second report in opposing AbbVie's motion for




1 Leschyshyn appears to suggest that he filed Dr. Choi's second expert report with the
Court at that time, but he did not. Even if he had, it would not affect the Court's analysis
because he did not discuss the report in opposing AbbVie's motion for summary
judgment.
                                             5
 Case: 1:14-cv-01748 Document #: 3259 Filed: 03/11/21 Page 6 of 6 PageID #:78609




summary judgment, but he did not. He cannot properly do so now. See Barrington

Music, 924 F.3d at 968 (Rule 59(e) "does not allow a party to introduce new evidence or

advance arguments that could and should have been presented" before the court

entered judgment).

       Finally, Leschyshyn repeats boilerplate legal principles that he discussed in his

opposition to AbbVie's motion for summary judgment. For example, he cites Doe v.

Roe, 191 Ariz. 313, 324, 955 P.2d 951, 962 (1998), for the proposition that a court

should avoid applying the discovery rule rigidly where there is evidence of "repressed

memory" or where it is difficult for a plaintiff to detect his injury. The Court addressed

these principles, including Leschyshyn's reliance on Doe, in the summary judgment

order. Leschyshyn does not show that he is entitled to relief under Rule 59(e) by

repeating them here.

                                        Conclusion

       For the foregoing reasons, the Court denies Leschyshyn's motion for

reconsideration [dkt. no. 63]

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: March 11, 2021




                                              6
